     Case 1:18-cv-00148-JRH-BKE Document 77 Filed 08/31/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF GEORGIA
                                         AUGUSTA DIVISION


                                                    ★
CASANDRA WILLIAMS-EVANS,
                                                    ★



        Plaintiff,                                  *
                                                    ★


               V.                                   *                CV 118-148
                                                    ★


ADVANCE AUTO PARTS, INC.,                           *
                                                    ★



        Defendant.                                  *



                                               ORDER



        Before the Court is Defendant Advance Auto Parts, Inc.'s bill of

costs      (Doc.    73)   to    which    pro   se       Plaintiff   Casandra      Williams-Evans

objects.      The Court granted summary judgment for Defendant on January

30, 2020 and the Clerk entered judgment the same day.                      Plaintiff appealed

on February 24, 2020.             District courts retain control over the timing

of   the    decision      of   whether    to   assess      costs.    See   BASF    Corp.   v.   SNF

Holding Co., No. 4;17-cv-251, 2019 WL 3554699, at *11 (S.D. Ga. Aug. 5,

2019} (deferring ruling on bill of costs until resolution of pending

appeal) (citing Fed. R. Civ. P. 54 advisory committee's note to 1993

amendment).         Accordingly, Defendant's bill of costs is DENIED WITHOUT

PREJUDICE.         Defendant may refile its bill of costs within twenty-one

days of the date on which the Eleventh Circuit issues its mandate on the

pending appeal.

        ORDER ENTERED at Augusta, Georgia, this                       S^ay^f Augtist, 2020.



                                                         J. fenmL HALL,yiCH?EMljDGE
                                                         UNITEy STATES DISTRICT COURT
                                                         SOUTHERN   DISTRICT OF GEORGIA
